Citation Nr: 0212480	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye impairment due to VA surgery.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2000 and July 
2000 of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania, (RO) which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye impairment due to VA surgery.

This matter was remanded to the RO in June 2001. 


FINDINGS OF FACT

1.  The veteran underwent cataract surgery of the right eye 
in March 1997 at a VA medical center.  

2.  The right eye impairment and vision loss in the right eye 
did not result from negligence, carelessness, lack of proper 
skill, error in judgment or other similar instance of fault 
on the part of the VA in furnishing surgical treatment, or 
from an event that was not reasonably foreseeable.   

3.  The veteran's right eye vision loss is due to corneal 
scarring as a result of herpes simplex viral metaherpetic 
disease.     


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right eye impairment to include 
vision loss have not been met.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
right eye impairment to include vision loss due to VA 
surgery, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations in July 
1999 and February 2002 to determine the nature and extent of 
any possible residual disability and to obtain an opinion as 
to whether any residual disability was due to negligence, 
lack or fault on the part of the VA or whether any additional 
disability found was not reasonably foreseeable.  The veteran 
has been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify him of the evidence needed 
to prevail on the claim.  In letters dated in October 2001 
and July 2001, the RO offered to assist the veteran in 
obtaining any relevant evidence.  The July letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  In the supplemental 
statements of the case, the RO notified the veteran of the 
evidence needed to substantiate his claims.  The RO did 
obtain the pertinent VA treatment records, including the 
records of the surgery in question.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument.    

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the veteran 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Effective October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151, which relate to benefits for persons disabled by VA 
medical treatment or vocational rehabilitation, were amended 
by Congress.  See section 422(a) of PL 104-204.  The purpose 
of the amendment is, in effect, to overrule the Supreme 
Court's decision in the Brown v Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151.

In pertinent part, § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 1991).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The veteran's claim of entitlement to VA benefits was filed 
in June 1999.  Accordingly, as discussed above only the 
current version of the law may be considered in deciding the 
veteran's claim.  Cf. Jones v. West, 12 Vet. App. 460 (1999) 
[amendments to 38 U.S.C.A. § 1151 which were promulgated in 
1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997].  

For the reasons and bases set forth below, the Board believes 
that the preponderance of competent and probative evidence of 
record is against the veteran's claim of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
eye impairment to include vision loss due to the March 1997 
VA surgery.  

The evidence of record shows that the veteran underwent 
cataract surgery of the right eye in March 1997.  The medical 
evidence of record shows that prior to the cataract surgery, 
the veteran's vision ranged from 20/100 to 20/400 in the 
right eye.  The cataract surgery was lengthy because of the 
extensive corneal scarring.  His vision after the surgery 
ranged from 20/100 to 20/400.  The medical evidence shows 
that the veteran underwent a YAG capsulotomy in September 
1997 and his vision improved to 20/70.  The medical evidence 
of record shows that currently, the veteran's visual acuity 
of the right eye is light perception with projection.  The 
July 1999 VA examination report reflects a diagnosis of 
metaherpetic keratitis of the right eye with scarring that is 
so extensive that the retina was not seen and was consistent 
with light perception with projection vision.     

The veteran asserts that the cataract surgery in March 1997 
caused his right eye disorder.  He contends that he had more 
problems with seeing after the surgery than he did before the 
operation.  The veteran asserts that he never regained use of 
his right eye.  He also contends that an intern operated on 
his right eye and since the operation, he has not been able 
to see.     

The medical evidence of record establishes that the veteran's 
right eye impairment to include vision loss is due to 
metaherpetic keratitis, not due to the March 1997 cataract 
surgery of the right eye.  

The medical evidence of record shows that the veteran's right 
eye impairment to include vision loss is due to the corneal 
scarring as a result of the herpes simplex viral metaherpetic 
disease.  The VA examiner who performed the February 2002 VA 
examination indicated that the veteran had a history of a 
corneal problem with his right eye related to a herpes 
simplex viral infection.  The VA examiner stated that the 
herpes simplex viral infection of the eye caused corneal 
opacification and vascularization that was characterized by a 
chronic course with variable episodes of recurrence and 
remission.  The VA examiner stated that the end result was 
often vision loss related to opacification and cloudiness of 
the cornea.  The VA examiner stated that the veteran's 
corneal problem was noted prior to his cataract surgery.  The 
VA examiner indicated that the veteran's vision before the 
cataract surgery was 20/300 in the right eye and the vision 
improved to 20/40 after the cataract surgery.  The VA 
examiner noted that there were no surgical complications.  
The VA examiner stated that in May and June 1997, there was 
evidence of reactivation of the herpes simplex viral related 
problems which may be associated with the corneal edema, 
scarring, and uveitis.  The VA examiner noted that the 
veteran had a YAG capsulotomy performed for the posterior 
capsular opacification with recovery of vision to 20/50 in 
the right eye in September 1997.  The VA examiner indicated 
that over the next several years, the veteran had episodes of 
corneal problems related to his herpes simplex viral disease 
and his vision declined.  The VA examiner stated that the 
veteran's right eye vision loss was secondary to the corneal 
abnormalities.  The VA examiner concluded that the veteran 
had a history of chronic herpes simplex viral infection with 
corneal scarring which was directly related to his infection 
and not the result of the cataract surgery.  The VA examiner 
stated that there was documented improvement in the veteran's 
vision following the cataract surgery and the YAG capsulotomy 
with his right eye.  The VA examiner concluded that the 
cataract surgery did not produce blindness and the vision 
loss was related to corneal scarring as a result of the 
herpes simplex viral metaherpetic disease. 

The Board finds that the VA medical opinion to have great 
evidentiary weight.  The VA examiner has special knowledge in 
the field of ophthalmology and is competent to render a 
medical opinion as to the cause of the veteran's vision loss.  
In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board also 
finds the VA medical opinion to have great evidentiary weight 
because the VA examiner examined the veteran, reviewed the 
veteran's medical records, and was familiar with the 
veteran's medical history.  

There is no medical evidence that establishes that the 
proximate cause of the right eye impairment to include vision 
loss was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the surgical treatment.  The VA 
examiner who performed the February 2002 VA examination 
stated that the cataract surgery was performed in the 
standard manner and there were no complications related to 
the cataract surgery.  

Furthermore, there is no medical evidence that the right eye 
impairment to include vision loss was caused by an event that 
was not reasonably foreseen.  As discussed above, the medical 
evidence of record establishes that the right eye vision loss 
was due to a disease that existed prior to the cataract 
surgery and the right eye vision loss was not due to the 1997 
cataract surgery.  

The veteran himself has stated that the cataract surgery in 
March 1997 has caused the impairment of the right eye 
including the right eye vision loss.  Although the veteran 
may believe that there a relationship between his claimed 
disability and the cataract surgery in March 1997, it is now 
well established that as a layperson, his opinion is of no 
probative value in regard to medical matters such as 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran does not have the medical knowledge to 
render a medical opinion as to whether the disability was due 
to negligence or fault on the part of the VA in furnishing 
surgical treatment or due to an event that was not reasonably 
foreseen.  He has not submitted any medical evidence to 
support his contentions.  

Thus, compensation for right eye impairment to include vision 
loss is not warranted pursuant to 38 U.S.C.A. § 1151 because 
this disability was not caused by negligence or fault on the 
part of the VA in furnishing surgical treatment or caused by 
an event that was not reasonably foreseen.  The preponderance 
of the evidence shows that the right eye impairment with 
vision loss was due to a disease that existed prior to the 
March 1997 cataract surgery. 

In summary, the Board finds that the preponderance of 
competent and probative evidence of record is against the 
veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right eye impairment 
to include vision loss.  The benefit sought on appeal is 
accordingly denied. 

 


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for right eye impairment to include vision loss is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

